Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 1 of 21 PageID# 103




                       EXHIBIT 1
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 2 of 21 PageID# 104
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 3 of 21 PageID# 105
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 4 of 21 PageID# 106
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 5 of 21 PageID# 107




                       EXHIBIT 2
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 6 of 21 PageID# 108
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 7 of 21 PageID# 109
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 8 of 21 PageID# 110




                                                                   US-000013
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 9 of 21 PageID# 111
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 10 of 21 PageID# 112




                       EXHIBIT 3
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 11 of 21 PageID# 113
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 12 of 21 PageID# 114




                       EXHIBIT 4
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 13 of 21 PageID# 115
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 14 of 21 PageID# 116
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 15 of 21 PageID# 117
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 16 of 21 PageID# 118
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 17 of 21 PageID# 119




                       EXHIBIT 5
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 18 of 21 PageID# 120
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 19 of 21 PageID# 121
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 20 of 21 PageID# 122




                       EXHIBIT 6
Case 1:19-cr-00127-LMB Document 23-1 Filed 05/31/19 Page 21 of 21 PageID# 123
